Citation Nr: 0017825	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service connected anxiety reaction, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1941 to January 1944.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
evaluation for his service-connected anxiety disorder, then 
rated as 50 percent disabling.  The veteran subsequently 
raised a claim for a total disability rating due to 
individual unemployability which was also developed for 
appeal.

The case was previously before the Board in April 1997 and, 
in pertinent part, was remanded to the RO for due process 
considerations and additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the case is now returned to the Board.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has not worked in many years, and the most 
recent VA examiner opined that it was not possible to discern 
to what extent the veteran's service connected anxiety 
contributed to his cognitive impairments, but the veteran was 
considered unemployable, due to his anxiety reaction, as well 
as dementia, and advanced age.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 100 percent evaluation for his 
service-connected anxiety reaction disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

2.  The veteran's claim for TDIU based on the impact of his 
service-connected disorder is rendered moot by the assignment 
of a total (100 percent) schedular rating.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A careful review of the veteran's claims file reveals that 
service connection has been in effect for an anxiety disorder 
since his separation from service in 1944, and the disorder 
has been evaluated as 50 percent disabling since July 1984.

The veteran's most recent claim seeking an increased 
evaluation was received in February 1993.

A VA hospitalization record from November to December 1992 
noted chest pain and a status post inferior wall myocardial 
infarction, as well as hypertension, chronic obstructive 
pulmonary disease (COPD), and multiple other physical 
ailments.  VA outpatient treatment records received in May 
1994 revealed treatment for numerous physical ailments 
throughout 1993 and early 1994.  However, these records were 
negative for any treatment of the veteran's service connected 
anxiety disorder.

The veteran underwent a VA examination in April 1994, at 
which time, it was noted he was a 76 year old, twice married, 
retired individual, currently residing with his wife of 15 
years.  By history, it was noted that in addition to his 
anxiety disorder, he had dementia not otherwise specified, 
possible cerebrovascular disease, COPD, hypertension, peptic 
ulcer disease, hypercholesterolemia, and neurodermatitis.  It 
was stated that the veteran had worked for the Post Office 
for 37 years until his retirement.  The veteran's history 
appeared to be of combat related dreams and PTSD 
symptomatology.  It was stated that in recent years, he had 
experienced tremulousness, irritability, restlessness, poor 
concentration, psychomotor slowing, sleep continuity 
disturbance, increased startle response, headaches, poor 
appetite, poor hygiene, decreased ability to do activities of 
daily living, memory problems, concentration problems, 
anxiety, and mild depression.  The veteran and his wife were 
interviewed and it was indicated by both that he had symptoms 
consistent with PTSD, such as avoiding war movies, being 
irritable and easily upset, being socially isolated, and 
ignoring personal hygiene.  It was also reported that he had 
problems with attention and concentration, could not sleep 
without medications, and was depressed and tired all the 
time.  The veteran was not interested in exploring treatment 
options as he indicated that hospitals made him nervous.  
Objective findings indicated the veteran was alert, 
irritable, and guarded.  Attention, concentration, recent and 
remote memory appeared impaired.  Insight, reasoning and 
judgment were also impaired.  Mood was irritable and affect 
angry.  Thoughts appeared mostly coherent but he appeared 
distractible with no evidence of formal thought disorder.  He 
admitted auditory hallucinations.  He described symptoms 
consistent with PTSD, such as intrusive thoughts of combat 
especially before lying down at night.  He described appetite 
and sleep disturbance, and depression.  He denied suicidal 
ideation.  He exhibited heightened irritability and was 
reportedly verbally and physically threatening towards his 
spouse.  The veteran related experiencing diminished 
interests in activities and poor awareness of personal 
hygiene.  The veteran reportedly saw his family once a week, 
but reported having no friendships and a long standing 
pattern of isolation, withdrawal, and inability to sustain 
interpersonal relationships.  The diagnoses on Axis I were 
dementia with depressive features of moderate severity; PTSD, 
formerly diagnosed as anxiety neurosis; and an anxiety 
disorder not otherwise specified.  The examiner stated that 
the veteran's cognitive deficits and anxiety disorder, as 
well as his age, made his ability to maintain gainful 
employment unlikely.

In June 1995, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  The veteran testified that he 
was receiving treatment for his nerves and that he took 
medication to help himself sleep.  The veteran also indicated 
that he sees his wife, children, and grandchildren, but other 
than that has no friends, and does not visit anyone.  A 
complete transcript of the testimony is of record.

Received in August 1995 were VA outpatient treatment records 
spanning from April 1994 to August 1995.  Amongst these were 
numerous records of treatment at the Mental Health Clinic in 
which the veteran complained of trouble sleeping, 
nervousness, depression, and irritability.  He was described 
as irritated or angry on a number of occasions.  There was a 
report by the veteran's wife that he had struck her on the 
head with a mallet, although the veteran disputed the 
accuracy of this report.  He was receiving various 
medications, including Trazodone, Tegretol, and BuSpar.

Following the Board's April 1997 remand, the veteran 
underwent another VA examination in December 1997.  At that 
time, it was noted that the veteran was 78 years old, 
married, and retired.   The veteran had been retired since 
1977 or 1979.  He reportedly spent his time relaxing, did not 
go out much, and took a lot of medication.  He reported 
nightmares once in a while, and liked to be left alone.  
Throughout the examination, the veteran displayed a tremor in 
the left hand and had difficulty with articulation.  He 
displayed deficits in memory and concentration.  For example, 
he was unable to remember his own birth date.  Concentration 
was impaired, as was short and remote memory.  The Axis I 
diagnoses were dementia, not otherwise specified; and 
generalized anxiety disorder.

Additional VA outpatient treatment records spanning from 
February 1998 to September 1998 were obtained in November 
1998.  Amongst these records, an April 1998 clinical record 
noted that the veteran was treated for nervousness and 
continued to be on medication.  He reportedly had good 
appetite and denied weight loss.  He admitted a reduction in 
aggressive outbursts and was not as depressed as in the past.  
He denied suicidal or homicidal ideations.

Additional VA outpatient treatment records spanning from 
September 1998 to May 1999 were obtained.  Amongst these 
records, an October 1998 clinical record noted that the 
veteran reported he was alright but his wife reported he 
would fly off the handle.  The veteran reported feeling 
depressed off and on and having chronic insomnia.  Medication 
with Trazadone and Tegretol was continued.

A VA examination addendum, dated in July 1999, reported that 
the veteran was unemployable.  It was stated that he suffered 
from severe deficits in memory and concentration.  It was 
also noted that the veteran's abstract reasoning ability was 
impaired, although he was cooperative with the examination.  
GAF was 45.

Another VA examination addendum, dated in December 1999, 
reported that the symptoms discussed in the July 1999 report, 
namely severe deficits in memory and concentration, as well 
as impaired abstract reasoning, were more likely due to the 
veteran's dementia.  It was also stated, however, that 
anxiety could certainly adversely affect concentration in a 
cognitively impaired individual.  The examiner stated that it 
was not possible to discern to what extent the veteran's 
service connected anxiety contributed to his cognitive 
impairments.  As a result of his functioning, the veteran was 
considered unemployable, and his anxiety reaction, dementia, 
and advanced years contributed to his impairments.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for his service-
connected anxiety reaction is plausible and capable of 
substantiation and therefore, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected anxiety reaction is currently 
rated as 50 percent disabling under Diagnostic Code 9400 of 
the Rating Schedule.  The Board observes that, effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, to include anxiety 
reaction.  See 38 C.F.R. §§ 4.125-4.132 (1996), and 61 Fed. 
Reg. 52695-52702 (1996) (now codified at 38 C.F.R. §§ 4.125-
4.130 (1999)).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the RO has 
considered the veteran's current claim under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.

Under the former criteria, a 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Such criteria provided three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the revised criteria, a 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

After a careful review of the record, the Board finds that 
the evidence of record supports an increased evaluation to 
100 percent for the veteran's service-connected disorder 
under the former schedular criteria.

In this regard, the Board notes that on VA examination in 
April 1994, the examiner stated that the veteran's cognitive 
deficits and anxiety disorder, as well as his age, made his 
ability to maintain gainful employment unlikely.  On VA 
examination in July 1999, it was opined that the veteran was 
now unemployable.  Most importantly, on the VA examination 
addendum, dated in December 1999, the examiner stated that it 
was not possible to discern to what extent the veteran's 
service connected anxiety contributed to his cognitive 
impairments; and as a result of his functioning, the veteran 
was considered unemployable.  It was stated that the 
veteran's severe deficits in memory and concentration, as 
well as impaired abstract reasoning, were more likely due to 
the veteran's dementia; however, the veteran's anxiety could 
certainly adversely affect concentration in a cognitively 
impaired individual.

Having weighed and evaluated all pertinent evidence, the 
Board finds that the medical evidence of record clearly 
indicates the veteran is unemployable.  The remaining 
question for the Board is to what extent the veteran's 
unemployability is due to his service connected anxiety 
disorder, as opposed to his non-service connected dementia, 
and other illnesses related to his old age.  The Board finds 
the medical evidence of record, in the form of the December 
1999 addendum report, clearly states that it is not possible 
to discern to what extent the veteran's service connected 
anxiety contributed to his cognitive impairments.  Thus, this 
question cannot be answered and appears unanswerable.  It is 
improper for the Board to attempt to answer this issue by 
inference in the absence of medical opinion evidence, as the 
Board is not competent to ascertain to what extent his 
anxiety disorder contributes to his unemployability, without 
a solid foundation in the record grounded in medical 
evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Under these circumstances, the Board must apply all 
reasonable doubt in the veteran's favor.  As it is impossible 
to determine to what extent the veteran's unemployability 
results from his service connected as opposed to his non-
service connected disorders, the Board must presume that it 
is the service connected disorder which is responsible.

In view of the foregoing, and, with resolution of all 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990)), the Board finds that the veteran's service-connected 
anxiety disorder warrants assignment of a 100 percent 
evaluation under the former applicable criteria.  See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); Johnson, 7 
Vet. App. at 97.  

Accordingly, consideration of the increased rating claim 
under the other bases upon which a 100 percent schedular 
evaluation could be awarded under the former criteria, or the 
bases for a 100 percent schedular evaluation under the 
revised criteria, is unnecessary.  Moreover, inasmuch as the 
Board is awarding a maximum schedular evaluation, the claim 
for TDIU is now moot.  See 38 C.F.R. § 4.16.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent schedular rating for the 
veteran's service-connected anxiety reaction is granted.

The veteran's claim of entitlement to a TDIU due to service-
connected disability is dismissed as moot.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

